COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00248-CR
                             NO. 02-15-00249-CR
                             NO. 02-15-00250-CR
                             NO. 02-15-00251-CR
                             NO. 02-15-00252-CR
                             NO. 02-15-00253-CR


JOEL GAUCIN                                                       APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

      FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
TRIAL COURT NOS. 1323113D, 1323114D, 1344214D, 1344215D, 1345864D,
                            1345865D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Joel Gaucin appeals from his convictions for evading arrest or

detention with a vehicle, aggravated assault with a deadly weapon, and multiple


      1
      See Tex. R. App. P. 47.4.
aggravated robberies with a deadly weapon.            We affirm the trial court’s

judgments.

      Gaucin was indicted for evading arrest or detention with a vehicle and the

aggravated assault of Sergio Luna, both occurring on April 15, 2013; for the

aggravated robberies with a deadly weapon of Penella Thompson and Caitlyn

Mackey, both occurring on July 10, 2013; and for the aggravated robberies with a

deadly weapon of Julia Walker and Crystal Jones, both occurring on September

27, 2013. See Tex. Penal Code Ann. §§ 22.02(a)(2), 29.03(a)(2) (West 2011),

§ 38.04(b)(2)(A) (West Supp. 2016). In open court on March 25, 2015, Gaucin

waived his right to a jury at both the guilt-innocence and punishment phases, and

he pleaded guilty to the indictments without the benefit of a plea-bargain

agreement.    See Tex. Code Crim. Proc. Ann. art. 1.13 (West Supp. 2016),

art. 26.14 (West 2009). Before accepting his guilty pleas, the record reflects that

the trial court admonished Gaucin in writing of the consequences of his pleas.

See id. art. 26.13 (West Supp. 2016). The written plea admonishments included

a judicial confession, which Gaucin signed: “I have read the indictment . . . filed

in this case and I committed each and every act alleged therein . . . . I am guilty

of the instant offense as well as all lesser included offenses. . . . I swear to the

truth of all of the foregoing . . . .” The trial court accepted Gaucin’s guilty pleas

and then recessed to allow for the completion of a presentence investigation

report.




                                         2
      On July 10, 2015, the trial court held Gaucin’s sentencing hearing. The

State did not call any witnesses during the hearing.           Gaucin called three

witnesses, and he also took the stand himself. After hearing closing arguments

from both sides, the trial court found Gaucin guilty of the charged offenses and

assessed punishment at concurrent sentences of five years’ confinement for the

evading arrest offense, ten years’ confinement for the aggravated assault

offense, and thirty-five years’ confinement for the aggravated robbery offenses.

      Gaucin’s court-appointed appellate counsel has filed a motion to withdraw

as counsel, accompanied by a brief in support of that motion.           In the brief,

counsel states that in his professional opinion, this appeal is frivolous and without

merit. Counsel’s brief and motion meet the requirements of Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Gaucin

filed a pro-se response to the Anders brief. The State filed a letter brief and

agreed with Gaucin’s attorney that the appeal is frivolous.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

have an obligation to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this

evaluation, we consider the record, the arguments raised in the Anders brief, and

any issues the appellant points out in his pro se response. See United States v.


                                         3
Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed the record, counsel’s brief, Gaucin’s pro se

response, and the State’s letter brief. We agree with counsel and the State that

this appeal is wholly frivolous and without merit; we find nothing in the record that

arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–

28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6

(Tex. Crim. App. 2006). Accordingly, we GRANT counsel’s motion to withdraw

and affirm the trial court’s judgments.


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 26, 2016




                                          4